DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is the response to amendment filed 03/21/2022 for application 16/938497. 
Claims 1-25 are currently pending and have been fully considered.
Claims 15-25 are withdrawn from consideration from being directed toward a nonelected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over STEVENSON et al. (USPGPUB 2008/0052985) in view of CHAFETZ et al. (U.S. 4248719).
STEVENSON et al. teach a quaternary ammonium salt of a Mannich compound.
STEVENSON et al. teach in paragraph 75 and reference claim 10 that other additives such as detergents that are not the quaternary ammonium salts may be added. STEVENSON et al. teach examples in paragraph 78 (detergent additive which is not a quaternary ammonium salt or Mannich reaction product).
STEVENSON et al. further teach a quaternary ammonium salt that is made from the reaction of (a) a Mannich reaction product having a tertiary amino group, and (b) a quaternizing agent.
STEVENSON et al. do not explicitly teach that the quaternizing agent is an ester.
However, CHAFETZ et al. teach quaternary ammonium salts prepared by reacting an alkenyl succinimide with a monocarboxylic acid ester provide improve dispersancy in lubricating oils.
STEVENSON et al. further teach in paragraph 26 of a method of lubricating an internal combustion engine comprising supplying to the crankcase of an engine: an oil of lubricating viscosity and quaternary ammonium salt.
CHAFETZ et al. teach in lines 9-21 of column 1 that the quaternary ammonium salts are detergents-dispersants that are intended for inhibition or prevention of formation of sludge in internal combustion engines.
It would be obvious to one of ordinary skill in the art to add the quaternary ammonium salts that CHAFETZ et al. teach to the compositions that STEVENSON et al. teach.
Regarding claims 2-3, STEVENSON et al. teach in paragraph 1 that the quaternary ammonium salt detergents are used to reduce intake valve deposits and remove or clean up existing deposits.
Regarding claim 4, CHAFETZ et al. teach quaternizing is done with a monocarboxylic acid ester (ester of carboxylic acid).
Regarding claim 5, CHAFETZ et al. teach in lines 32-46 of column 2 the amine is represented by the formula R’R”N-X-Y where R’ and R” represent alkyl radicals having from 1 - 8 carbon atoms (correlates to R2 and R3 of the current claims), X is a divalent hydrocarbon radical having from 2 to 8 carbon atoms (correlates to X of the current claims), and Y is a radical that may be hydroxy (correlates to n of the current claims being 0).
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 6, CHAFETZ et al. teach in lines 62-68 of column 1 the formula of the ester with R may be a hydroxy substituted aryl group and R1 is a lower alkyl group (C1-C5). CHAFETZ et al. teach an example in lines 40-51 of column 3 which methyl salicylate is used. Methyl Salicylate would meet the current claim limitations with R being a substituted aryl group and R1 being a C1 alkyl group.
Regarding claim 13, CHAFETZ et al. explicitly teach an example in lines 40- 51 of column 3 that methyl salicylate is used.
Regarding claim 14, neither STEVENSON et al. nor CHAFETZ et al. explicitly teach the use of the dispersants in a “high pressure” diesel engine.
However, given that the dispersants are taught to be used in a diesel engine, and absent evidence to the contrary, it appears that the dispersant may be used in a “high pressure” diesel engine.
It is further noted that “high pressure” is a relative term.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over STEVENSON et al. (USPGPUB 2008/0052985) in view of CHAFETZ et al. (U.S. 4248719) as applied to claims 1-6 and 13-14 above, and further in view of STECKEL et al. (U.S. 6299655).
The above discussion of in view of is incorporated herein by reference.
STEVENSON et al. in view of CHAFETZ et al. do not explicitly teach the detergent additive is selected from one or more of the group selected from group in current claim 7.
However, STECKEL teaches dispersant that provide high diesel fuel injector cleanliness.
STECKEL teaches in lines 47-67 of column 2, and lines 1-67 of column 3, and lines 1-7 of column 4, multiple methods of producing the dispersants through a carboxylic acid acylating agent in combination with an amine.
It would be obvious to one of ordinary skill in the art to add the dispersants that STECKEL teaches to the compositions taught in STEVENSON et al. in view of CHAFETZ et al.
STECKEL teaches dispersants that provide high diesel fuel injector cleanliness.
STECKEL teaches in lines 61-67 of column 11 that hydrazines may also be used to form the dispersants.
STECKEL teaches in lines 28-67 of column 7 that dibutylamine may be used.
Regarding claim 8, STECKEL teaches in lines 10-22 of column 13 polyisobutenyl succinic anhydride with a molecular weight of about 850 with an ethylene amine mixture that comprise tetraethylene pentamine.
Regarding claim 9, STECKEL teaches in lines 61-67 of column 11 that hydrazines may also be used to form the dispersants.
Regarding claim 10, STECKEL teaches in lines 28-67 of column 7 that dibutylamine may be used. STECKEL further teaches in lines 56-67 of column 3, and lines 1-7 of column 4, examples of carboxylic acids that may be used.
Regarding claims 11-12, STECKEL does not teach the specifics of (d) and (e) as defined by the current claims.
However, it is noted that it is recognized by the current specification that (d) and (e) are known detergents that are known in the art as stated in paragraph 148 and 153 of the current specification.
It would be obvious to one of ordinary skill in the art to use known detergents in the compositions that STEVENSON et al. teach.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that STEVENSON et al. teach examples of fuel compositions directed toward gasoline compositions and the claims are directed toward controlling deposits in a diesel engine.
This is not persuasive as STEVENSON et al. explicitly in paragraph 43 that the fuel compositions include hydrocarbon fuel that includes diesel fuel.  STEVENSON et al. explicitly teaches in paragraph 42 that the compositions are directed toward reduce and control deposit formation in an engine.  
Applicant argues that CHAFETZ is not relevant art because CHAFETZ is directed toward lubricating oils and one of ordinary skill in the art would not combine the teachings in CHAFETZ with the teachings in STEVENSON et al.
This is not persuasive as STEVENSON et al. teach in paragraphs 26-31 an embodiment in which the composition is used in an oil of lubricating viscosity.  
Applicant argues that STECKEL teach to use a nitrogen-containing carboxylic acid dispersant having a high molecular weight to minimize deposit formation on diesel engine fuel injectors.  Applicant argues that there is no motivation to combine STEVESON et al. in view of CHAFETZ and further in view of STECKEL.
This is not persuasive as one of ordinary skill in the art would combine STECKEL as STECKEL teaches dispersant that provide high diesel fuel injector cleanliness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MACMILLAN (WO 2009/040586) teach diesel engines that contain a high pressure fuel system and teaches nitrogen-containing detergent used in the diesel fuel.
MALFER (USPGPUB 2009/0282731) teaches a diesel fuel additive that is the reaction product of a hydrocarbyl substituted dicarboxylic acid and an amine compound or salt.
EMERT (EP1884556) teaches a detergent additive that is a polyaromatic compound.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771